Citation Nr: 1615909	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  12-27 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection of a low back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1981.

The Veteran originally filed a claim for service connection of a low back disability in 1981.  This claim was denied in July 1981, and the Veteran did not appeal this decision.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which reopened the Veteran's claim for service connection and continued to deny service connection of the Veteran's low back disability.

In February 2016, the Veteran testified before the undersigned Veterans Law Judge during a hearing conducted via videoteleconference.  A transcript of the hearing has been associated with the claims file.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As was noted above, the Veteran was previously denied service connection of his low back disability in July 1981.  The Veteran then requested reopening of that decision in March 2011, which was granted in the October 2011 rating decision that also continued to deny service connection of the Veteran's low back disability.  The Board is now asked to consider the Veteran's claim for service connection.

In such a case, the Veteran's Claims Assistance Act of 2000 (VCAA) imposes certain duties upon the VA to assist the Veteran in developing his claim.  Among these duties is the requirement that the VA obtain any records "of relevant medical treatment or examination of the [Veteran] at Department healthcare facilities... if the [Veteran] furnishes information sufficient to locate those records".  38 U.S.C.A. § 5103A(c)(1)(B).  Such records include post-service VA hospital treatment records. 

At the Veteran's hearing, the Board received evidence that the Veteran had received post-service VA medical treatment from facilities in New Orleans, Louisiana and Corpus Christi, Texas, as well as from the South Texas Veteran's Health Care System.  However, a review of the claims file in this case yields no such treatment records from any VA medical facility, despite the evidence that the Veteran has received treatment from the VA for many years.  

In fact, the only medical treatment records contained in the claims file are the, approximately, seven pages of private facility treatment records which the Veteran submitted.  What is more, these few private treatment records appear to constitute only summaries of the Veteran's treatment history with those providers.  The record does not contain actual medical records from these providers.  Accordingly, a remand is necessary in this case in order to more fully assist the Veteran in the development of his claim, as is required by the VCAA.

The Board also notes that the Veteran was given a VA medical examination of his spine in conjunction with this case in September 2011.  In the report of this examination, the medical examiner stated that she did review the Veteran's claims file.  However, as detailed above, the claims file at that time did not, and still does not, include the Veteran's post-service VA treatment records or his private treatment records.  Accordingly, the Board also finds a remand necessary in this in order to obtain an addendum medical opinion which is able to consider the Veteran's medical records as well.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's post-service VA treatment records from the VA medical facilities in New Orleans, Louisiana and Corpus Christi, Texas, as well as from the South Texas Veteran's Healthcare System.  Associate those medical records with the claims file.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  Such a determination should be reflected in the claims file, and the Veteran' should be notified of the attempts made and any determinations associated with the claims file, so as to afford the Veteran an opportunity to provide any such records.  

2. Request that the Veteran provide authorization to obtain private treatment records from Beta Chiropractic in Corpus Christi, Texas and from MidPoint Chiropractic Center in Cape Coral, Florida.  Also provide the Veteran with an opportunity to identify and authorize release of any other relevant outstanding private treatment records. 

If such authorization is received, request that the identified facilities provide copies of the Veteran's treatment records.  At least two attempts should be made to obtain these records, but should any records be unavailable or unobtainable, the Veteran should be informed and given an opportunity to submit any copies in his possession.

3. After obtaining and associating the outstanding treatment records, obtain an addendum medical opinion from the September 2011 examiner, or another appropriately qualified VA medical professional.  The examiner should be provided with access to the Veteran's electronic claims file.

The examiner should provide an opinion as to the precise nature of the Veteran's current disability.  The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's current disability is related to his in-service injury, considering all of the relevant evidence in the claims file, including any treatment records obtained and the lay statements provided in the claims file by the Veteran's friends and family.  

The examiner should provide the rationale for any opinion offered.

4. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




